******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
MAREA A. DUMBAULD v. THEODORE E. DUMBAULD
                (AC 37262)
                Lavine, Beach and Mihalakos, Js.
   Argued November 18, 2015—officially released March 8, 2016

  (Appeal from Superior Court, judicial district of
        Stamford-Norwalk, S. Richards, J.)
 Charles T. Busek, for the appellant (defendant).
 Reuben S. Midler, with whom, on the brief, was
Michael J. Weil, for the appellee (plaintiff).
                         Opinion

   MIHALAKOS, J. In this ongoing marital dissolution
action, the defendant, Theodore E. Dumbauld, appeals
from the judgment of the trial court awarding the plain-
tiff, Marea A. Dumbauld, pendente lite alimony and
child support, and ordering the defendant to pay family
bills, educational expenses for two college age children
of the marriage, and health care costs for the plaintiff
and the parties’ four children.1 On appeal, the defendant
claims that the trial court (1) abused its discretion by
exceeding the bounds of a proper alimony pendente
lite award, (2) committed error by ordering ‘‘that the
defendant pay the family bills and expenses he had
been paying voluntarily’’ and by characterizing these
payments as alimony,2 and (3) abused its discretion
by exceeding the bounds of a proper order regarding
college expenses. We reverse the judgment of the
trial court.
  The plaintiff commenced a dissolution of marriage
action on June 8, 2012, and thereafter filed multiple
pendente lite motions. The trial court heard testimony
over four days, and issued a memorandum of decision
on June 4, 2014, in which it made the following findings
of fact.
   The parties were married on May 16, 1992. They have
four children, three of whom have reached the age of
majority. At the time of the court’s memorandum of
decision, two of them were attending high school, and
two were attending college and living on campus. The
plaintiff was the full-time caretaker for the two children
who live at home. The plaintiff held a 50 percent interest
in Bella Tu, LLC, a company that designs tops, tunics,
and dresses and sells them by way of trade shows to
clothing boutiques. The business had not generated a
profit since its inception in 2009. The defendant had
managed and operated a variety of hedge funds,
although his employment at the time was as the chief
executive officer of Simulyze, a defense contractor he
formed in 2012.
  Prior to and during the dissolution action, the parties’
monthly expenses totaled approximately $50,000.3 They
paid these expenses through a combination of the
defendant’s base salary of $252,000 and the use of vari-
ous liquid assets. Since February, 2013, the defendant
had been withdrawing funds from a business bank
account listed as Trident Advisors, LLC, to make up for
the shortfall between his salary and the parties’ monthly
expenses.4 The balance in this liquid account was
$332,000 as of November 8, 2013.
  The court found in pertinent part: ‘‘Based on their
prior spending of roughly $50,000 a month to maintain
their lifestyle prior to their separation, which neither
party disputes, the court finds that $50,000 is the
monthly amount the parties spent when they were
together as a couple. The court also finds that the defen-
dant has been withdrawing liquid assets to the tune of
$348,000 approximately and using his $252,000 salary
to support their $600,000 a year way of life before they
separated. In light of the foregoing, the court further
finds that $600,000 a year or $50,000 a month is what
is needed to support the family’s expenditures. The
court makes the further finding that the defendant can
afford to pay $50,000 a month to maintain their previous
standard of living.’’ It also found: ‘‘Although the plaintiff
testified that she needed to borrow funds from her
family and friends and charge expenses because the
$1250 a week she has been receiving from the defendant
was insufficient to meet her needs, the court finds her
testimony in this regard is not credible and further finds
that she has been borrowing nearly $10,000 more each
month in excess of the parties’ normal spending rate
of $50,000 a month for their ordinary living expenses.
Additionally, the court finds that the plaintiff’s allega-
tion that the defendant did not pay certain bills and
refused to pay invoices that were payable in advance
was not persuasive. The credible evidence in the record
shows that the defendant had either paid [or] was in
the process of paying . . . invoices that were actually
due and payable as had been his practice when they
lived together.’’
   The court then ordered the defendant to pay alimony
pendente lite in the amount of $1250 per week, as he
had been doing, to the plaintiff. It also ordered ‘‘that
the defendant continue to pay the family bills and
expenses he has been paying voluntarily prior to the
issuance of this order.’’ It further ordered that he pay
child support of $603 per week; all postsecondary edu-
cation expenses; and all medical, dental, orthodontic,
and other medical expenses for the plaintiff and the
four children, including insurance premiums, copays,
and other unreimbursed expenses. It also granted the
plaintiff’s motion for counsel fees in part and granted
the plaintiff’s motion for exclusive possession of the
family domicile, with the caveat that the defendant was
permitted to use the property for the purpose of exercis-
ing his family time, provided he gave sufficient notice
to the plaintiff.5
   On June 24, 2014, the defendant moved for clarifica-
tion of the court’s decision and moved to open and
reargue the court’s decision, claiming that the orders
exceeded his ability to pay. He further claimed, in perti-
nent part, that the total of family expenses, alimony,
and child support the court had ordered totaled $58,000
per month, which was more than the $50,000 the court
found he was able to pay. Moreover, the parties’ finan-
cial affidavits included child support costs, the volun-
tary payments the defendant had been making to the
plaintiff prior to the pendente lite award, and the post-
secondary education payments the defendant had been
making, resulting in double counting. The court permit-
ted oral argument on August 15, 2014,6 and subsequently
denied both motions on the ground that the court’s
memorandum of decision spoke for itself and the defen-
dant had failed to cite sufficient legal grounds. The
defendant then filed the present appeal.7
   The defendant claims on appeal that the two alimony
orders,8 for weekly payment to the plaintiff and for
payment of family expenses, exceeded the bounds of
a proper alimony pendente lite award, and thereby con-
stituted an abuse of discretion.9 He also claims that
the trial court exceeded the bounds of a proper order
regarding college expenses.
    At the outset, we set forth the standard of review.
‘‘An appellate court will not disturb a trial court’s orders
in domestic relations cases unless the court has abused
its discretion or it is found that it could not reasonably
conclude as it did, based on the facts presented. . . .
In determining whether a trial court has abused its
broad discretion in domestic relations matters, we
allow every reasonable presumption in favor of the
correctness of its action. . . . Notwithstanding the
great deference accorded the trial court in dissolution
proceedings, a trial court’s ruling . . . may be reversed
if, in the exercise of its discretion, the trial court applies
the wrong standard of law.’’ (Citation omitted; internal
quotation marks omitted.) Williams v. Williams, 276
Conn. 491, 496–97, 886 A.2d 817 (2005). Additional facts
will be set forth as necessary.
                              I
   The defendant claims that the court improperly
ordered alimony pendente lite in excess of his net
income, which it found to be $15,688.21 per month, and
impermissibly required him to use assets in order to
meet his obligations. In other words, the defendant
claims that the court’s order amounts to an impermissi-
ble distribution of marital assets pendente lite. The
plaintiff responds that the court properly imputed addi-
tional income to the defendant on the basis of the par-
ties’ prior spending habits.10 She also asserts that the
pendente lite alimony award of $1250 per week,
$5416.66 per month, taken by itself, is not excessive
when compared to the defendant’s net income of
$15,688.21 per month. We agree with the defendant.
   General Statutes § 46b-83 (a) provides in relevant
part: ‘‘At any time after the return day of a complaint
under section 46b-45 or 46b-56 or after filing an applica-
tion under section 46b-61, and after hearing, alimony
and support pendente lite may be awarded to either of
the parties from the date of the filing of an application
therefor with the Superior Court. Full credit shall be
given for all sums paid to one party by the other from
the date of the filing of such a motion to the date of
rendition of such order. In making an order for alimony
pendente lite, the court shall consider all factors enu-
merated in section 46b-82, except the grounds for the
complaint or cross complaint, to be considered with
respect to a permanent award of alimony. . . .’’11 The
factors enumerated in General Statutes § 46b-82 (a) are
‘‘the length of the marriage . . . the age, health, station,
occupation, amount and sources of income, earning
capacity, vocational skills, education, employability,
estate and needs of each of the parties and the award,
if any, which the court may make pursuant to section
46b-81, and, in the case of a parent to whom the custody
of minor children has been awarded, the desirability
and feasibility of such parent’s securing employment.’’12
‘‘The court is to consider these factors in making an
award of alimony, but it need not give each factor equal
weight. . . . We note also that [t]he trial court may
place varying degrees of importance on each criterion
according to the factual circumstances of each case.
. . . There is no additional requirement that the court
specifically state how it weighed the statutory criteria
or explain in detail the importance assigned to each
statutory factor.’’ (Citations omitted; internal quotation
marks omitted.) Kaczynski v. Kaczynski, 124 Conn.
App. 204, 211, 3 A.3d 1034 (2010).
   ‘‘The purpose of alimony pendente lite is to provide
support to a spouse [whom] the court determines
requires financial assistance pending the dissolution
litigation and the ultimate determination of whether
that spouse is entitled to an award of permanent ali-
mony.’’ (Internal quotation marks omitted.) Friezo v.
Friezo, 84 Conn. App. 727, 732, 854 A.2d 1119, cert.
denied, 271 Conn. 932, 859 A.2d 930 (2004). ‘‘[T]he fun-
damental purpose of alimony pendente lite is to provide
the [recipient spouse], during the pendency of the
divorce action, with current support in accordance with
[the recipient spouse’s] needs and the [obligor spouse’s]
ability to meet them.’’ (Internal quotation marks omit-
ted.) Id., 734; see also England v. England, 138 Conn.
410, 413, 85 A.2d 483 (1951) (‘‘[p]ayments pursuant to
such an award constitute ‘a fund for the current support
of the [recipient spouse]’ ’’). ‘‘[A]limony is not designed
to punish, but to ensure that the former spouse receives
adequate support.’’ Greco v. Greco, 275 Conn. 348, 361,
880 A.2d 872 (2005). It is a ‘‘long settled principle that
the [obligor spouse’s] ability to pay is a material consid-
eration in formulating financial awards.’’ Id.
   The defendant argues that the court’s alimony orders
were improper because they exceeded his net income,
which the court specifically found to be $15,688.21 per
month. The defendant is correct that ‘‘an award of ali-
mony and support must be based on net income after
taxes, not gross income.’’ Keller v. Keller, 141 Conn.
App. 681, 684, 64 A.3d 776 (2013). Although net income,
rather than gross income, should be used in the calcula-
tion of ‘‘income’’ when determining alimony, this princi-
ple does not, by itself, bar the court from ordering
alimony in excess of net income after examining all of
the factors.
  The plaintiff argues that ‘‘[l]ifestyle and personal
expenses may serve as the basis for imputing income
where conventional methods for determining income
are inadequate.’’ (Internal quotation marks omitted.)
Brown v. Brown, 130 Conn. App. 522, 5228, 24 A.3d
1261 (2011). In support of this proposition, she cites to
Brown as well as Carasso v. Carasso, 80 Conn. App.
299, 304, 834 A.2d 793 (2003), cert. denied, 267 Conn.
913, 840 A.2d 1174 (2004), and Graham v. Graham, 25
Conn. App. 41, 46, 592 A.2d 424, cert. denied, 220 Conn.
903, 593 A.2d 969 (1991).
   While Carasso and Brown appear to permit a court
to order alimony to be paid out of assets, they are
distinguishable from the present case, as are several
other similar cases, in that the trial court in those cases
found that the alimony payor had not accurately repre-
sented his financial situation and made a specific find-
ing as to either imputed income or earning capacity. In
addition, each is based on a final dissolution judgment
or a motion for contempt following a final dissolution
judgment, rather than on a pendente lite award. In
Brown, although the plaintiff’s financial affidavit dis-
closed no net monthly income, the court found that the
plaintiff’s testimony was self-serving, and that he ‘‘takes
money as he needs it from the companies he runs.’’
(Internal quotation marks omitted.) Brown v. Brown,
supra, 130 Conn. App. 529. In Carasso, the trial court
discredited that defendant’s testimony, examined his
assets, and then found that he was ‘‘currently earning,
or had the present capacity to earn, a net income of
$70,000.’’ Carasso v. Carasso, supra, 80 Conn. App. 303.
This court then concluded that ‘‘[b]ecause the court did
not find the defendant credible, the court did not abuse
its discretion when it used his spending level as a factor
in determining his income in the absence of other meth-
ods of determining income.’’ Id., 305. Likewise in Evans
v. Taylor, 67 Conn. App. 108, 111–12, 786 A.2d 525
(2001), this court upheld the trial court’s decision, when
‘‘neither party was completely forthcoming in reporting
his or her income’’; id., 112; to calculate net income for
child support purposes based on expenses. Finally, in
Collette v. Collette, 177 Conn. 465, 469–70, 418 A.2d 891
(1979), our Supreme Court upheld a trial court’s award
of alimony based on that defendant’s prior ability to
pay the family expenses when it disbelieved his account
of his financial situation.
   In the present case, the trial court made no finding
that the defendant’s testimony was not credible, or that
he had income or earning capacity that he had failed
to disclose.13 It made no finding of imputed income; in
contrast with the cases cited by the plaintiff, conven-
tional methods were sufficient to determine the defen-
dant’s net income in the present case. The trial court
also found that he could ‘‘afford to pay $50,000 a month
to maintain their previous standard of living.’’ This is
similar to the court’s finding in Graham v. Graham,
supra, 25 Conn. App. 46, that the parties’ lifestyle had
been built on a mixture of their income and use of
the defendant’s assets. The trial court in Graham then
ordered alimony payments that would require use of
those same assets in its dissolution judgment. Id., 43,
46. This court affirmed the trial court’s judgment after
examining the statutory factors and concluding:
‘‘Where, as here, it is apparent that the trial court consid-
ered all mandatory factors in fashioning its orders, we
are not permitted to vary the weight that the trial court
placed upon the statutory criteria in reaching its deci-
sion.’’ Id., 45. Likewise, in Simms v. Simms, 283 Conn.
494, 505–507, 927 A.2d 894 (2007), our Supreme Court
reversed a trial court decision, on a postjudgment
motion to modify alimony, in which the trial court ruled
that it could not make an order which would require
use of liquid assets to pay alimony, and decreased the
alimony award from $78,000 to $1 per year, following
the defendant’s sale of his business and his retirement.
Id., 505–507. Our Supreme Court held that ‘‘[t]he trial
court correctly noted that it had no authority to modify
the division of the parties’ property after the original
dissolution judgment . . . or to order the defendant to
sell his assets to satisfy his alimony obligation. That
does not mean, however, that the court had no authority
to consider the value of the parties’ assets in determin-
ing the amount of the modification or, in appropriate
circumstances, to order the defendant to pay alimony if
doing so may require him to invade his assets.’’ (Citation
omitted.) Id., 505. It then reversed the trial court. Id.,
510.
   While Graham and Simms permitted payment of ali-
mony with assets based on a finding of ability to pay
rather than imputed income, they are both distinguish-
able from the present case in that neither concerned
pendente lite alimony. Graham, while similar to the
present case, concerned a dissolution judgment in
which, pursuant to § 46b-81, the court has the power to
transfer property between spouses. Simms concerned
postjudgment financial orders; the distribution of mari-
tal property had already occurred.
   The key issue in the present case is whether the court
had the power in a pendente lite alimony order to order
payment of alimony out of assets, which amounted to
a distribution of marital property. As stated in Rubin
v. Rubin, 204 Conn. 224, 228–29, 527 A.2d 1184 (1987):
‘‘While a divorce court, as a court of equity, has been
deemed to possess the inherent power to adjudicate
the property rights of the parties before it . . . the
power of a court to transfer property from one spouse
to the other must rest upon an enabling statute. . . .
Authority in Connecticut for such a transfer of property
is found in . . . § 46b-81 . . . .’’ (Citations omitted.)
See also Callahan v. Callahan, 157 Conn. App. 78, 88,
116 A.3d 317 (‘‘[O]ur courts have no inherent power to
transfer property from one spouse to another in a mari-
tal dissolution proceeding. . . . Instead, that power
rests upon an enabling statute . . . § 46b-81 [a].’’ [Cita-
tion omitted.]), certs. denied, 317 Conn. 913, 914, 116
A.3d 813 (2015).
   Section 46b-81 provides in relevant part: ‘‘(a) At the
time of entering a decree . . . dissolving a marriage
. . . the Superior Court may assign to either spouse all
or any part of the estate of the other . . . . (c) In fixing
the nature and value of the property, if any, to be
assigned, the court . . . shall consider the . . . needs
of each of the parties and the opportunity of each for
future acquisition of capital assets and income. . . .’’14
The pendente lite enabling statute, § 46b-83, in contrast,
contains no such language; it does not provide that the
court may assign part of the estate of one party to the
other, or otherwise suggest that property distribution
is permitted. It does, via reference to § 46b-82, include
each party’s estate in the factors to be considered, but
this in itself does not imply that the estate could be
ordered liquidated in order to pay alimony; rather, the
size of an estate could indicate whether a spouse needed
income and the amount which that spouse could pay
for his or her own support. ‘‘The purpose of alimony
is to meet one’s continuing duty to support . . . while
the purpose of property division is to unscramble the
ownership of property, giving to each spouse what is
equitably his.’’ (Citation omitted; internal quotation
marks omitted.) Rubin v. Rubin, supra, 204 Conn. 228.
   On the basis of our comparison of §§ 46b-81 and 46b-
83, we conclude that distribution of property is not
authorized by § 46b-83. See Rubin v. Rubin, supra, 204
Conn. 229 (‘‘the power of a court to transfer property
from one spouse to the other must rest upon an enabling
statute’’). If a court orders the use of assets to pay
pendente lite alimony, it decides the issue of property
distribution before it is statutorily authorized to do so.
We conclude that the trial court’s order in the present
case, given its specific factual findings and the absence
of a finding of imputed income or lack of credibility,
amounts to an impermissible pendente lite property dis-
tribution.
                             II
   The defendant claims that the court erred in ordering
him to pay all college education costs for the two chil-
dren in violation of General Statutes § 46b-56c, which
limits education support orders to the amount charged
by the University of Connecticut for a full-time in-state
student. The plaintiff responds that the parties had
entered into a stipulation that the defendant would pay
the full costs, as permitted by § 46b-56c (f). We agree
with the defendant.
  In considering this claim, we first set out the following
additional procedural history and facts as found by
the court.
   On February 1, 2013, three months prior to the hear-
ings on pendente lite alimony, the parties entered into
a stipulation on the record before the court, S. Richards,
J. As stated by the plaintiff’s attorney, the defendant
agreed to ‘‘pay the following sums today, or no later
than Monday morning in order—especially as to the
two girls . . . their tuition payments, which are past
due and are needed to be made so they can complete
the year:
  ‘‘American University will be paid the sum of
$27,015.50. Barnard [College] will be paid the sum of
$23,186.80.
   ‘‘In addition it is agreed—and this money, by the way
I should state, is coming from an escrow account . . . .
And that they’ve been authorized to release those funds
to [the defendant] so that he can make these payments
promptly.’’ The parties also stipulated to real estate tax
and mortgage payments, which would be paid from
the escrow.
   The plaintiff’s attorney continued: ‘‘This agreement
on the payments is made, Your Honor, without preju-
dice to either party in the sense that neither party will
be held to have made an evidentiary or judicial admis-
sion that the sums paid or the source of the payments
or the mechanism of the payment, binds either party
as being an appropriate sum, or that it is based upon the
underlying claims of either of the parties as to income,
assets, or liabilities.’’ The defendant’s attorney indicated
his client agreed. The court accepted the stipulation
and requested that the parties prepare a written stipula-
tion, but the record before us does not indicate whether
either party did so. The plaintiff filed the transcript of
the hearing regarding the stipulation as an exhibit in
the pendente lite hearing.
  In its memorandum of decision on the pendente lite
orders, the court stated that it had considered the statu-
tory criteria, including § 46b-56c, then ordered: ‘‘All col-
lege tuition costs and expenses related thereto for the
parties’ two adult children shall be paid by the defen-
dant during the pendency of this proceeding.’’ It did
not specify the amount of tuition to be paid, or rule
that the parties had entered into an agreement concern-
ing these expenses.
   Section 46b-56c provides in relevant part: ‘‘(a) For
purposes of this section, an educational support order
is an order entered by a court requiring a parent to
provide support for a child or children to attend for up
to a total of four full academic years an institution of
higher education or a private occupational school for
the purpose of attaining a bachelor’s or other under-
graduate degree, or other appropriate vocational
instruction. An educational support order may be
entered with respect to any child who has not attained
twenty-three years of age and shall terminate not later
than the date on which the child attains twenty-three
years of age. . . . (b) . . . (2) On motion or petition
of a parent, the court may enter an educational support
order at the time of entry of an order for support pen-
dente lite pursuant to section 46b-83. . . . (f) The edu-
cational support order may include support for any
necessary educational expense, including room, board,
dues, tuition, fees, registration and application costs,
but such expenses shall not be more than the amount
charged by The University of Connecticut for a full-
time in-state student at the time the child for whom
educational support is being ordered matriculates,
except this limit may be exceeded by agreement of the
parents. . . .’’ (Emphasis added.)
  The court made no finding that the parties had
entered into an agreement to exceed the limit imposed
by § 46b-56c (f). The transcript from the February 1,
2013 hearing clearly refers to a onetime payment; the
parties specifically stipulated that this payment would
not serve as an admission, and would not be binding
on either party. Evidence regarding the costs of each
child’s education was in each party’s financial affidavit.
By ordering that the defendant pay the full education
costs under these circumstances, the trial court violated
§ 46b-56c, which limits an educational support order to
the amount of in-state University of Connecticut
tuition.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion LAVINE, J. concurred.
  1
     It is well established that pendente lite financial orders rendered in an
ongoing marital dissolution action are immediately appealable. See Angle
v. Angle, 100 Conn. App. 763, 768–69, 920 A.2d 1018 (2007).
   2
     The defendant failed to brief the issue of how the family expenses should
be categorized, therefore we decline to consider this issue. See Ziemba v.
Commissioner of Correction, 90 Conn. App. 70, 71, 875 A.2d 597, cert.
denied, 276 Conn. 895, 884 A.2d 1029 (2005).
   3
     The court made this determination on the basis of the parties’ financial
affidavits; according to the plaintiff’s financial affidavit the plaintiff’s total
expenses were $50,473 and according to the defendant’s financial affidavit
the defendant’s were $48,381. Both affidavits included the costs of main-
taining the family’s lifestyle, such as the costs associated with the parties’
children and the costs of maintaining the family home.
   4
     The trial court did not make a finding as to whether the Trident Advisors,
LLC, account was solely in the defendant’s name, or in the names of both
the plaintiff and the defendant. The defendant testified that he was the sole
member of Trident Advisors, LLC.
   5
     The defendant was living in a rented apartment in Washington, D.C., in
order to work at Simulyze.
   6
     The court commented at the argument on the defendant’s motions for
clarification and to reargue that its intent had been to maintain the status
quo. The court further commented that both the $1250 per week order and
the expenses order were alimony pendente lite orders, and that it did not
attribute the defendant with any further earning capacity. At the hearing
regarding the pendente lite orders, the defendant testified that their arrange-
ment, prior to and during the dissolution proceedings, had been that the
defendant would pay the majority of bills directly, while the plaintiff paid
various other costs, such as food and other household costs, out of the
$1250 he gave to her as an ‘‘allowance.’’
   7
     As part of this appeal, the defendant did not file a motion for articulation
with the trial court, or a motion for review with this court. See Practice
Book § 66-5. The defendant also did not assert a double counting claim before
us. ‘‘[I]n the absence of a question relating to subject matter jurisdiction, the
Appellate Court may not reach out and decide a case before it on a basis
that the parties never have raised or briefed.’’ Sabrowski v. Sabrowski, 282
Conn. 556, 559-61, 923 A.2d 686 (2007).
   8
     The defendant construes the payment of family expenses as alimony
based on the trial court’s comments at the hearing on his motions to reargue
and for clarification, even though the court ultimately denied these motions,
and did not provide further clarification. The following colloquy occurred:
   ‘‘The Court: So the court’s pendente alimony order was both.
   ‘‘[The Defendant’s Counsel]: Was both the $1250—
   ‘‘The Court: Plus the expenses, right, because what the court—this is the
problem that the court was facing in looking at the evidence, that there
[were] expenditures by both parties for the benefit of the adult aged children
and there was no—that I can recollect, there was no evidence rebutting
any money spent by one or the other party for the benefit of the adult aged
children, which may mean that the overall expenses may have gone down.’’
   9
     The defendant separates the two payments into two issues, but we will
consider them together.
   10
      While the plaintiff interprets the court’s order as based on imputed
income, the court did not make a finding of imputed income, and found a
specific income of $15,688.21 per month.
   11
      General Statutes § 46b-83 provides: ‘‘(a) At any time after the return
day of a complaint under section 46b-45 or 46b-56 or after filing an application
under section 46b-61, and after hearing, alimony and support pendente lite
may be awarded to either of the parties from the date of the filing of an
application therefor with the Superior Court. Full credit shall be given for
all sums paid to one party by the other from the date of the filing of such
a motion to the date of rendition of such order. In making an order for
alimony pendente lite, the court shall consider all factors enumerated in
section 46b-82, except the grounds for the complaint or cross complaint,
to be considered with respect to a permanent award of alimony. In making
an order for support pendente lite, the court shall consider all factors enu-
merated in section 46b-84. The court may also award exclusive use of the
family home or any other dwelling unit which is available for use as a
residence pendente lite to either of the parties as is just and equitable
without regard to the respective interests of the parties in the property.
   ‘‘(b) In any proceeding brought under section 46b-45, 46b-56 or 46b-61
involving a minor child, if one of the parents residing in the family home
leaves such home voluntarily and not subject to court order, and if the court
finds that the voluntary leaving of the family home by such parent served
the best interests of the child, the court may consider such voluntary leaving
as a factor when making or modifying any order pursuant to section 46b-56.’’
   12
      General Statutes § 46b-82 provides: ‘‘(a) At the time of entering the
decree, the Superior Court may order either of the parties to pay alimony
to the other, in addition to or in lieu of an award pursuant to section 46b-
81. The order may direct that security be given therefor on such terms as
the court may deem desirable, including an order pursuant to subsection
(b) of this section or an order to either party to contract with a third party
for periodic payments or payments contingent on a life to the other party.
The court may order that a party obtain life insurance as such security
unless such party proves, by a preponderance of the evidence, that such
insurance is not available to such party, such party is unable to pay the
cost of such insurance or such party is uninsurable. In determining whether
alimony shall be awarded, and the duration and amount of the award, the
court shall consider the evidence presented by each party and shall consider
the length of the marriage, the causes for the annulment, dissolution of the
marriage or legal separation, the age, health, station, occupation, amount
and sources of income, earning capacity, vocational skills, education,
employability, estate and needs of each of the parties and the award, if any,
which the court may make pursuant to section 46b-81, and, in the case of
a parent to whom the custody of minor children has been awarded, the
desirability and feasibility of such parent’s securing employment.
   ‘‘(b) If the court, following a trial or hearing on the merits, enters an order
pursuant to subsection (a) of this section, or section 46b-86, and such
order by its terms will terminate only upon the death of either party or the
remarriage of the alimony recipient, the court shall articulate with specificity
the basis for such order.
   ‘‘(c) Any postjudgment procedure afforded by chapter 906 shall be avail-
able to secure the present and future financial interests of a party in connec-
tion with a final order for the periodic payment of alimony.’’
   13
      At oral argument before this court, the plaintiff also claimed that due
to his prior employment in hedge funds and his present involvement in,
and control of, a variety of business entities, the defendant’s true financial
situation was hidden from the trial court. The trial court made no such
finding, and only referenced one specific business account as a potential
source of funds to pay the orders.
   14
      General Statutes § 46b-81 provides: ‘‘(a) At the time of entering a decree
annulling or dissolving a marriage or for legal separation pursuant to a
complaint under section 46b-45, the Superior Court may assign to either
spouse all or any part of the estate of the other spouse. The court may pass
title to real property to either party or to a third person or may order the
sale of such real property, without any act by either spouse, when in the
judgment of the court it is the proper mode to carry the decree into effect.
   ‘‘(b) A conveyance made pursuant to the decree shall vest title in the
purchaser, and shall bind all persons entitled to life estates and remainder
interests in the same manner as a sale ordered by the court pursuant to the
provisions of section 52-500. When the decree is recorded on the land records
in the town where the real property is situated, it shall effect the transfer
of the title of such real property as if it were a deed of the party or parties.
   ‘‘(c) In fixing the nature and value of the property, if any, to be assigned,
the court, after considering all the evidence presented by each party, shall
consider the length of the marriage, the causes for the annulment, dissolution
of the marriage or legal separation, the age, health, station, occupation,
amount and sources of income, earning capacity, vocational skills, educa-
tion, employability, estate, liabilities and needs of each of the parties and
the opportunity of each for future acquisition of capital assets and income.
The court shall also consider the contribution of each of the parties in the
acquisition, preservation or appreciation in value of their respective estates.’’